










FREEPORT-McMoRan COPPER & GOLD INC.
1996 SUPPLEMENTAL EXECUTIVE CAPITAL ACCUMULATION PLAN
AMENDMENT THREE


WHEREAS, Freeport-McMoRan Copper & Gold Inc. (the “Company”) adopted the
Freeport-McMoRan Copper & Gold Inc. Supplemental Executive Capital Accumulation
Plan (the “Plan”) effective January 1, 1996 for the benefit of its eligible
employees;
WHEREAS, the Company separated all Plan contributions made and benefits earned
and vested as of December 31, 2004, along with all earnings attributable thereto
(“Grandfathered Benefits”);
WHEREAS, the Plan was renamed the Freeport-McMoRan Copper & Gold Inc. 1996
Supplemental Executive Capital Accumulation Plan (“1996 Plan”) and it holds the
Grandfathered Benefits, including an Account identified as the Transfer Credits
Account;
WHEREAS, Amendment No. 2 to the Plan and Amendment No. 2 to the FM Services
Company 1996 Supplemental Executive Capital Accumulation Plan reported that all
assets accounted for in Transfer Credits Accounts were distributed to the
Participant of record on or before December 31, 2004 and this Amendment
clarifies such statements to report that such assets were distributed to
Participants of record who had terminated employment;
WHEREAS, this Amendment also clarifies that the Transfer Credits from certain
terminated non-qualified deferred compensation plans are accounted for in the
FCX-SECAP Enhanced Company Contributions Credit account and also corrects a
reference to FCX-SECAP Basic Credits to read FCX-SECAP Company Matching
Contribution Credit;
WHEREAS, the Board of Directors, in its meeting on December 2, 2008, delegated
to the Retirement Plan Administration and Investment Committee (the “Committee”)
the authority to approve plan amendments that it deems necessary or desirable,
provided the amendment does not result in a substantial increase in the
estimated annual cost to the Company and it affiliates;
NOW, THEREFORE, the Company, having reserved the right under Section 10.02 of
the Plan, does hereby amend the Plan, effective on the date stated herein or the
date executed, as follows:
I.



The following is added at the end of Section 9.03, Bookkeeping Accounts, to read
as follows:
The Corporate Personnel Committee of the Board of Directors, in its meeting on
December 2, 2008, unanimously approved a change in the hypothetical earnings
credits in the SECAP to the prime rate, effective January 1, 2009.


II.



Paragraph (a) of Section 4.00, FCX-SECAP Company Matching Contribution Credit,
is amended, effective January 1, 2008, to replace the references to FCX-SECAP
Basic Credit with FCX-SECAP Company Matching Contribution Credit.




--------------------------------------------------------------------------------




III.



Paragraph (c) of Section 4.02, Transfer Credits, is amended and restated
effective January 1, 2008, to read as follows:
(c)
All assets accounted for in Transfer Credits Accounts in this Plan, including
Transfer Credit Accounts formerly maintained in the FM Services Company 1996
Supplemental Executive Capital Accumulation Plan, have been distributed to the
Participants of record who have terminated employment. The Transfer Credit
Contributions, defined in Section 1.07(f) of the FM Services Company 1996
Supplemental Executive Capital Accumulation Plan and Section 1.08(f) of the
Freeport-McMoRan Copper & Gold Inc. 1996 Supplemental Executive Capital
Accumulation Plan, are maintained with employer contributions in the FCX-SECAP
Enhanced Company Contributions Credit Account.



Executed at Phoenix, Arizona this 22nd day of September, 2011.


WITNESSES:
FREEPORT-McMoRan COPPER
AND GOLD INC.
Signed                


Signed                        By:        William D. Rech    
William D. Rech, Vice-President




--------------------------------------------------------------------------------




ACKNOWLEDGMENT
STATE OF ARIZONA


COUNTY OF MARICOPA




BEFORE ME, the undersigned Notary Public, personally came and appeared WILLIAM
D. RECH who, being by me sworn, did depose and state that he signed the
foregoing Amendment to the Freeport-McMoRan Copper & Gold Inc. 1996 Supplemental
Executive Capital Accumulation Plan as a free act and deed on behalf of
Freeport-McMoRan Copper & Gold Inc. for the purposes therein set forth.


William D. Rech                
William D. Rech
Vice-President




Sworn to and signed before me
this 22nd day of September, 2011.




Stacy Young        
NOTARY PUBLIC




